

115 HRES 384 IH: Congratulating the Webster University chess team for winning a record-breaking fifth consecutive national title at the President’s Cup collegiate chess championship in New York City.
U.S. House of Representatives
2017-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 384IN THE HOUSE OF REPRESENTATIVESJune 14, 2017Mrs. Wagner (for herself and Mr. Clay) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCongratulating the Webster University chess team for winning a record-breaking fifth consecutive national title at the President’s Cup collegiate chess championship in New York City.
Whereas Webster University is the first team in the history of the President’s Cup collegiate chess championship to win 5 consecutive national titles; Whereas the 2017 victory is the seventh consecutive national championship for Grandmaster and coach Susan Polgar and the program at the Susan Polgar Institute for Chess Excellence;
Whereas Webster University is a leader in promoting chess as a vehicle for enriching the education of children and young adults; and Whereas Webster University has become a hub for developing chess excellence in students from across the United States and around the world: Now, therefore, be it 
That the House of Representatives— (1)congratulates Webster University for winning a record-breaking fifth consecutive national title at the President’s Cup collegiate chess championship; and
(2)encourages Webster University to continue promoting the educational benefits of chess among its students and the larger community. 